Citation Nr: 1443360	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss.

2. Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1973 to February 1976, from July 2001 to November 2001, and from January 2003 to August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of service connection for ulcerative colitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by Level I hearing with a speech recognition score of no less than 94 percent.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On VA audiological evaluation in March 2009, the Veteran's pure tone thresholds, in decibels, were as follows in his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  As the average decibel loss for the right ear is 20, from Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear based on this test.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  

In July 2009 the Veteran underwent private audiological testing that showed pure tone thresholds, in decibels, as follows in his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  As the average decibel loss for the right ear is 28.75, from Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear based on this test.

On VA audiological evaluation in May 2011, the Veteran's pure tone thresholds, in decibels, were as follows in his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
20
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  As the average decibel loss for the right ear is 18.75, from Table VI of 38 CFR 4.85, Roman Numeral I is determined for the right ear based on this test.

The Board finds that the evidence does not establish that the Veteran meets the criteria for an exceptional pattern of hearing loss, nor does it establish right ear hearing loss that is compensable.

Since the left ear is not service connected, a Roman Numeral I is used in Table VII of 38 CFR 4.85.  The results of both of the VA examinations as well as the private audiological examination all result in a Roman Numeral I being assigned for the right ear as well.  As both ears equate to the same Roman Numeral, either ear can be used as the poorer ear for 38 CFR 4.85's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

Therefore, based on application of the rating schedule to the numeric designations determined by all three of the Veteran's audiometric evaluation, the Board finds the Veteran is not entitled a rating greater than 0 percent for his right ear hearing loss.

The Board has also considered whether this is an exceptional case that warrants an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The March 2009 VA examination report notes that the Veteran's hearing loss causes difficulty hearing the television and at church . These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's right ear hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that the Veteran's condition has become worse since the May 2011 examination. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA audiological examinations in March 2009 and May 2011.  The examiners, audiologists, performed the necessary tests and provided the  Board with sufficient information to rate the Veteran's hearing loss.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.


REMAND

A remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to service connection for ulcerative colitis.  In December 2013 the Veteran filed a notice of disagreement with the AOJ's May 2013 decision denying service connection for ulcerative colitis.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claims for service connection for ulcerative colitis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


